DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/14/19 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-10 are directed to abstract ideas. The claims describe a method of evaluating at least one glass-based substrate, the method comprising: generating a transmission image of the at least one glass-based substrate; determining at least one transmission curve along at least one line extending from a first edge of the transmission image to a second edge of the transmission image, wherein the transmission curve plots transmission values versus position along the at least one line; determining a defect metric from the at least one transmission curve; comparing the defect metric to at least one standard; and rejecting the at least one glass-based substrate when the defect metric does not satisfy the at least one standard.


Claims 1 and 10 will be addressed below according to the 2019 Patent Eligibility
Guidelines.
Step 1
Claims 1-10 recite a method and claims 10-20 recite an apparatus.
Step 2A Prong One
The limitations in claim 1 “generating a transmission image of the at least one glass-based substrate; determining at least one transmission curve along at least one line extending from a first edge of the transmission image to a second edge of the transmission image, wherein the transmission curve plots transmission values versus position along the at least one line; determining a defect metric from the at least one transmission curve; comparing the defect metric to at least one standard; and rejecting the at least one glass-based substrate when the defect metric does not satisfy the at 
Step 2A Prong Two
The claims fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
Step 2B
The claims further fail to recite any additional elements that amount to significantly more than the judicial exception.
Claims 2-10, such also fail to recite any additional elements that amount to significantly more than the judicial exception.

Claim 11 is seem to recite additional elements such as “one or more processors” and a “computer-readable medium”. Merely reciting processors and computer readable medium do not integrate the mental process or mathematic formula into a practical application. Thus, claim 11 is also ineligible under step 2A prong 2. Also, an apparatus having processors and computer readable medium to perform functions is notoriously well known in the art. The addition of the elements in the claims amounts to no more that applying the mental process or mathematical formula using a well-known method, which is not significantly more than the judicial exception. Thus, claim 11 is also ineligible under step 2B.

The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basic tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673
(1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on a claim directed to an abstract idea (see Alice Corp. Pty. Ltd. v CLS Bank Inti., 573 US,134S.Ct. 2347, 110 USPQ.2d 1976 (2014)). Subject matter eligibility examples with regard to Abstract Ideas are found at:
http:/Awww.uspto.gov/sites/default/files/documents/abstract_idea_examples.paf.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Kamikawa et al (2011/0222053) (of record).
Regarding claim 1, figure 3 of Kamikawa et al below discloses a method of evaluating at least one glass-based substrate (i.e., glass substrate 20) ([0090], [0100],
[0203], Fig. 3), the method comprising: generating a transmission image of the at least one glass-based substrate ([0090], [0203], Fig. 3: liquid crystal panel 510 as light source, brightness measurement device 530 = CCD as transmission imaging device, ([0219], Fig. 11); determining at least one transmission curve along at least one line extending from a first edge of the transmission image to a second edge of the transmission image, wherein the transmission curve plots transmission values versus position along the at least one line ([0208], Figs. 7-10, [0219], Figs. 11-14, three curves along A-A’, B-B’, C-C’' in Fig. 11); determining a defect metric from the at least one transmission curve ([0211], [0222], AT, or maximum value Tmax); comparing the defect metric to at least one standard (e.g. [0010], claim 1, AT of 0.4% or smaller, or Tmax is 0.5% or less) and rejecting the at least one glass-based substrate when the defect metric does not satisfy the at least one standard ([0006], [0009], [0010], rejection step implicit).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bills et al (2014/0268105) (of record).
Regarding claim 1, Bills et al discloses a method of evaluating at least one glass- based substrate ([0067], "optical glass substrate", [0073], "optical glass surface defect inspection instrument", the method comprising: generating a transmission image (910) 
9B); determining a defect metric from the at least one transmission curve ([0135] -
[0137], Fig. 11, e.g. defect aspect ratio or area, or claim 27, target size; see also [0095],
height-to-width ratio); comparing the defect metric to at least one standard (claim 27, "electronic control module determines size ... provides indication whether... determined size exceeds a target size"); and rejecting the at least one glass-based substrate when the defect metric does not satisfy the at least one standard (claim 27, implicit, and/or [0006], "defect identification capability in order to sort the parts into the appropriate “pass”, “re-clean’, and “re-polish” work streams.")
Regarding claim 11, figure 6 of Bills below discloses a system (600) for evaluating at least one glass-based substrate comprising: one or more processors (par.
[0162], [0163], [0167]); and a computer-readable medium storing computer-executable instructions (figure 11) that, when executed by the one or more processors, cause the one or more processors to: generate a transmission image (910, 920) of the at least one glass-based substrate (figures 9-10); determine at least one transmission curve along at least one line extending from a first edge of the transmission image to a second edge of the transmission image (figure 9 and par. [(0133]), wherein the transmission curve plots transmission values versus position along the at least one line; determine a defect metric from the at least one transmission curve ([0135] -[0137], Fig. 11, e.g. defect 
[0006], “defect identification capability in order to sort the parts into the appropriate “pass”, “re-clean’, and “re-polish” work streams.").

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bills et al.
Bills et al does not teach that that the at least one transmission curve comprises an average of a plurality of transmission curves; and the plurality of transmission curves are determined along a plurality of lines extending from the first edge to the second edge of the transmission image. However, it would have been obvious to one having ordinary skill in the art to modify the invention of Bills et al, for example, determine the average of a plurality of transmission curves; thus, increase the accuracy of the measurement.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kamikawa et al. 
.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bills et al in view of Asundi et al (2015/0069247).
Regarding claims 6 and 16, Bills et al teaches that the system (600) comprises a light source, a light source controller, a camera, and a computer for determining the defects of the object (figure 6).
Bills et al does not the generating of the transmission image further comprises propagating light from a backlight through a first linear polarizer, through the at least one glass-based substrate, through a quarter waveplate, and through a second linear polarizer. However, such the features are known in the art as taught by Asundi et al.
Figure 2 of Asundi et al below discloses a system for inspecting the silicon wafer using known image processing software and hardware in which the system comprises step of propagating light from a light source through a first linear polarizer, through the at least one wafer, through a quarter waveplate, and through a second linear polarizer
(i.e., analyzer).

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the system of Bills et al by the system of Asundi et al for the same purpose of determining the defects of an object. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lesniak (6,055,053) discloses a full field photoelastic stress analysis comprises a light source (36), a polarizer (22), a waveplate (26), a test object (42) and an analyzer
(24) and a full camera (54) (figure 6); however, Lesniak fails to teach or suggest steps of “determining at least one transmission curve along at least one line extending from a first edge of the transmission image to a second edge of the transmission image, wherein the transmission curve plots transmission values versus position along the at least one line; determining a defect metric from the at least one transmission curve; comparing the defect metric to at least one standard; and rejecting the at least one glass-based substrate when the defect metric does not satisfy the at least one standard”.
Rai et al (2021/0032151) discloses a method of fabricating glass substrate with reduced birefringence. However, Rai et al is not a prior art because it has the same owner and common inventors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 24, 2021